Citation Nr: 1502392	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-33 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for heart disease, to include ischemic heart disease, cardiac arrhythmia, and cardiomyopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of March 2010, December 2010, and August 2011.  Initially, the RO denied the issue of service connection for "supraventricular tachycardia with pacemaker replacement," but subsequently, the Veteran claimed service connection for ischemic heart disease due to Agent Orange exposure.  To more clearly identify the scope of the issue, the Board has recharacterized it as service connection for heart disease, as set forth on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (where a Veteran is not competent to provide a diagnosis, it is the symptoms, rather than the diagnosis, which defines the claim).  

In July 2014, the Veteran appeared at a hearing held at the RO before the undersigned (i.e., Travel Board hearing).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's primary contention is that he was exposed to Agent Orange while stationed in South Korea from March 1969 to September 1970, and that his heart condition resulted from that exposure.  There are two elements that must be established in order to grant of service connection based on the presumptions associated with Agent Orange (herbicide) exposure-exposure to a qualifying herbicide agent, and the presence of a disease that has been found to be associated with such exposure.  In this case, based on the evidence currently of record, neither presumptive element has been shown.  

A Veteran who, between April 1, 1968, and August 31, 1971, served in a unit that the Department of Defense (DoD) has determined to have operated in an area in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period shall be presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iv) (2014).

Service personnel records show that during his time in South Korea, the Veteran was assigned to HHB [Headquarters and Headquarters Battery], 1st TAB [Target Acquisition Battalion], 25th Artillery.  The DoD has not identified this organization as operating in or near the Korean DMZ during the qualifying time period.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10.p.  The Veteran states that he was a truck driver and mechanic, headquartered at Camp Red Cloud.  The Veteran submitted pages from organizational "yearbooks" for the period he was in Korea; one of these shows the Veteran's unit was at Camp Jackson, which is a base close to Camp Red Cloud, both located in the area around Uijeongbu, South Korea.  Based on the map submitted by the Veteran, neither of these installations appears to be in the immediate area surrounding the DMZ, and, in any event, the presumption based on DoD identification is based on unit affiliation.  In terms of establishing actual exposure, the Veteran's occupational specialty was as a wheeled vehicle mechanic; personnel records do not indicate that he was a truck driver, or that he received training to be a truck driver.  

Additionally, the medical evidence currently of record does not show that the Veteran has ischemic heart disease.  In this regard, although paroxysmal sustained ventricular tachycardia, with pacemaker or AICD implant has been shown, coronary artery disease or ischemic heart disease has not been diagnosed.  In June 2012, he requested that the physician put in his chart that he had ischemic heart disease, but the physician noted that his coronary arteries were widely patent on a cardiac catheterization in 2006, and that a myocardial perfusion scan in 2010 showed normal perfusion throughout.  In June 2012, he was diagnosed as having non-ischemic cardiomyopathy.  

However, with respect to the arrhythmia, the Board observes that on a VA examination in November 1971-two months after his separation from service-he underwent a VA examination which included an electrocardiogram that showed "marked sinus arrhythmia with sinus bradycardia."  The diagnoses included sinus arrhythmia with sinus bradycardia.  The next electrocardiogram of record was obtained in July 1991; this was also identified as abnormal, showing sinus bradycardia.  No further electrocardiograms are of record dated before May 2006, when he suffered an episode of syncope.  He was taken to a hospital, where an abnormal rhythm was seen on monitor, and an AICD was placed.  Subsequently the AICD had to be replaced in November 2009.  He has continued to be followed for his paroxysmal sustained ventricular tachycardia.  As noted above, non-ischemic cardiomyopathy was also noted in June 2012.  

Therefore, the Board finds that the Veteran must be afforded a VA examination to ascertain whether his current arrhythmia condition is related to the arrhythmia shown in November 1971, and, if so, whether any other currently shown cardiac condition is related to that arrhythmia.  In addition, the examination should determine whether he has ischemic heart disease.  In this regard, the Veteran testified that records were made of the times he drove a truck to another location; if he has ischemic heart disease, additional efforts to verify his contentions should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records dated from July 2012 to the present, to specifically include any records of treatment or evaluations for cardiac conditions during this period.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the following:

a.  The current diagnoses for all cardiac conditions currently present.

b.  Whether any current arrhythmia disorder is at least as likely as not (i.e., 50 percent or greater probability) related to marked sinus arrhythmia with sinus bradycardia shown on a VA examination in November 1971.  The opinion as to this matter should further reflect consideration of the absence of any normal EKGs, with 2 abnormal EKGs of record dated in 1971 and 1991, before ventricular tachycardia was found in 2006.  

c.  Whether non-ischemic cardiomyopathy, if present, or any other cardiac condition, is at least as likely as not related to the current arrhythmia disorder.

d.  Whether the Veteran currently has ischemic heart disease.   

The Virtual VA and VBMS electronic files must be made available to and reviewed by the examiner.  A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  If additional information is needed, the examiner should identify the specific information needed.

3.  If the evidence shows the presence of ischemic heart disease, he should be asked to identify, within a 60-day time frame, at least one occasion when he was assigned to drive a truck north to a location at or near the DMZ.  If he responds with sufficient specificity, the RO should attempt to verify this claimed assignment, through morning reports or other appropriate records repository.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for heart disease, to include ischemic heart disease, cardiac arrhythmia, and cardiomyopathy, should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




